Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed on 09/06/2021 with respect to claim 1 have been considered but are not persuasive. Regarding claims 1-5, 8-9, 12-15 and 18, applicant argues that Dunand does not disclose a metal foil and at least one metal stranded center conductor. These arguments are not persuasive. Dunand discloses a thin metal foil in the shape of a metal tape (3 is made of a thin metal layer formed of silver plated copper) that surrounds metal stranded center conductor (2 is a stranded center conductor formed of multiple conductor strands 20). Since applicant does not specifically define the actual thickness of the metal foil layer, Examiner interprets the metal foil layer as bendable thin metal layer which may be wrapped around the center conductor of the cable. Examiner interprets item 3 as a thin metal layer as a metal foil layer wrapping around the stranded center conductor. Strand 2 functions as a stranded center conductor. Regarding claim 2, applicant argues that Dunand does not teach a single covering. These arguments are not persuasive. Dunand does disclose a single insulating layer (4). Since claim 2 uses the limitation “comprising: a single insulation layer” which does not limit the cable apparatus to have other insulating layer components. 
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-2,4-5,8-9, 12,14-15,and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunand et al. (US 5414215 hereinafter Dunand).
Regarding claim 1, Dunand discloses a cable apparatus (1; Fig.1), comprising: at least one metal stranded center conductor (2; Fig.1); and a metal foil (3; Fig.1) wrap that surrounds and wraps the at least one metal stranded center conductor (3 surrounds and wraps around 2).
Regarding claim 2, Dunand discloses a single insulating layer (4) that surrounds the metal foil wrap (3); and a shielding (6; Fig.1) that surrounds and encapsulates the insulating layer (4).
Regarding claim 4, Dunand discloses wherein the shielding further comprises a metalized secondary shielding (see 7 in Fig.1).
Regarding claim 5, Dunand discloses wherein the at least one metal stranded center conductor and the metal foil are implemented in a coaxial wire arrangement (see 3 and 2 arranged coaxially). 
Regarding claim 8, Dunand discloses wherein the at least one metal stranded center conductor and the metal foil wrap are implemented in a semi-rigid wire arrangement (see Fig.1).
Regarding claim 9, Dunand discloses a single insulating layer (4) that surrounds the metal foil wrap (3).
Regarding claim 12, Dunand discloses a cable apparatus (1 ;Fig.1), comprising: at least one metal stranded center conductor (2;Fig.1); a metal foil wrap (3) that surrounds and wraps the at least one metal stranded center conductor; a single insulating layer (4) that surrounds the metal foil wrap; and a shielding (6) that surrounds and encapsulates the insulating layer (4).
 
Regarding claim 14, Dunand discloses wherein the shielding further comprises a metalized secondary shielding (see 7; Fig.1).
Regarding claim 15, Dunand discloses wherein the at least one metal stranded center conductor and the metal foil wrap are implemented in a coaxial wire arrangement (see Fig.1).
 Regarding claim 18, Dunand discloses wherein the at least one metal stranded center conductor and the metal foil wrap are implemented in a semi-rigid wire arrangement (see Fig.1).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dunand et al. (US 5414215 hereinafter Dunand) as applied to claim 1 and claim 12 above, and further in view of Huang (US 2019/0393653).

Regarding claim 3 and 13, Dunand discloses wherein said shielding comprises a braided shielding (see 6 is braided; Fig.1).
Dunand fails to specifically disclose that the shield is in a spiral shape.
Huang discloses a shield with a spiral shape (see 16 in Fig.2A-2B).
.
		 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 
/PETE T LEE/Primary Examiner, Art Unit 2848